UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): February 20, 2015 WSI Industries, Inc. (Exact name of Registrant as Specified in its Charter) Minnesota (State Or Other Jurisdiction Of Incorporation) 000-00619 41-0691607 (Commission File Number) (I.R.S. Employer Identification No.) 213 Chelsea Road Monticello, MN 55362 (Address Of Principal Executive Offices) (Zip Code) (763) 295-9202 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. WSI Industries, Inc. (the “Company”) issued a press release on February 20, 2015 announcing a new long term agreement. The three year agreement will allow the Company to continue to provide certain engine components to an existing customer in the Company’s powersports market. The agreement also includes the addition of a new program for the Company. The Company hereby furnishes the press release, which is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements And Exhibits. Exhibit No. Description Press Release issued on February 20, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WSI INDUSTRIES, INC. By: /s/ Benjamin T. Rashleger Benjamin T. Rashleger Chief Executive Officer & President Date: February 20, 2015
